Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 8-16, 21-22, and 25 have been cancelled; Claims 2, 4, 17-20 and 26-27 have been amended; Claims 2-7, 17-20, 23-24, and 26-27 remain for examination; wherein claims 2, 4, and 17 are independent claims. 

Information Disclosure Statement
IDS filed on 12/03/2021 has been recorded.

Previous Rejections/Objections
Previous objection of specification as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/14/2021.
Previous rejection of claim 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/14/2021.
Previous rejection of 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn since this claim has been cancelled in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/14/2021.
Previous rejection of 2-3 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sugitatsu et al. (US 2007/0113708 A1) in view of Yamamoto et al. (English machine translation of JP 2001181719 A) and Carnegie et al. (US 2003/0037485 A1) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/14/2021.
Previous rejection of Claim 27 under 35 U.S.C. 103 as being unpatentable over Sugitatsu in view of Yamamoto and Carnegie as applied to claim 2 above, and further in view of Yamada et al. (GB 1569311 A) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/14/2021.
Previous rejection of Claims 4 and 7 under 35 U.S.C. 103 as being unpatentable over Sugitatsu in view of Yamamoto and Fuji et al. (US 2001/0037703 A1) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/14/2021.
Previous rejection of Claims 5-6 under 35 U.S.C. 103 as being unpatentable over Sugitatsu in view of Yamamoto and Fuji as applied to claim 4 above, and further in view of Ikeda et al. (English machine translation of JP 11092810 A, supplied in IDS on 10/18/2018) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/14/2021.
Previous rejection of Claims 17-20, and 25-26 under 35 U.S.C. 103 as being unpatentable over Sugitatsu in view of and Yamamoto and Weitzenkorn (US 2111344 A) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/14/2021.
However in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/14/2021 and newly recorded reference(s), a new ground rejection is listed as following:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “an oxide ore” in line 1, and the claim also recites the limitation "the nickel oxide ore" in lines 7 and 10, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is noted the total value of chemical equivalent of the carbonaceous reducing agent based on “the nickel oxide and iron oxide constituting the nickel oxide ore”, which cannot cover the whole oxide ore as claimed in line 1 of the instant claim.
	Claims 18-20 and 25-26 are subsequently rejected due their dependency on claim 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-7, 17-20, 23-24, and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of 16/093,339, (US-PG-pub 2019/0144971 A1, updated claims 1, 11-12, 16-17, and 21-33) in view of Carnegie et al. (US-PG-pub 2003/0037485 A1, thereafter PG’485). 
Regarding claims 2-7, 17-20, 23-24, and 26-27, although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of 16/093,339, (US-PG-pub 2019/0144971 A1, updated claims 1, 11-12, 16-17, and 21-33) teaches the amount of carbonaceous reducing agent for reducing the same nickel oxide ore for the metal or alloy smelting process. Claims 1-20 of 16/093,339, (US-PG-pub 2019/0144971 A1, updated claims 1, 11-12, 16-17, and 21-33) does not specify the mixture is molded into a rod shape or a cylindrical shape, and the mixture-molded body obtained is cut into a flat plate-shaped or disk-shaped pellet in the mixture molding step as recited in the instant claims. However, the mixture-molded body to obtain a pellet is a well-known technique as demonstrated by PG’485. PG’485 teaches a process for upgrading low rank carbonaceous material and recovering metal values from waste metal oxide particles ([0002]). The process involves forming pellets ([0002]) from a mixture comprising a metal containing material and a low rank carbonaceous material ([0019]), and reducing the metal containing material to metal ([0020]). The metal containing material preferably comprises a metal oxide or sulphide, such as iron oxide ([0020]). PG’485 further teaches a pelletizing mill, where cylinders of brown coal are extruded and cut into pellets ([0041]; see 105 in Figure 1). By cutting the extruded cylinders into pellet, a flat plate-shaped or disk-shaped pellet is formed. PG’485 teaches that its method of pelletizing allows the operations of shearing, attrition, and extrusion to be completed in a very short time period, improving the overall efficiency of the process ([0043]). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the pelletizing mill as taught by PG’485 to form the agglomerates taught by Claims 1-20 of 16/093,339, (US-PG-pub 2019/0144971 A1, updated claims 1, 11-12, 16-17, and 21-33) in order to extrude and cut plate-shaped or disk-shaped pellets, because PG’485’s pelletizing process would increase the efficiency of the agglomeration process of Claims 1-20 of 16/093,339, (US-PG-pub 2019/0144971 A1, updated claims 1, 11-12, 16-17, and 21-33). Thus, no patentable distinction was found in the instant claims compared with Claims 1-20 of 16/093,339, (US-PG-pub 2019/0144971 A1, updated claims 1, 11-12, 16-17, and 21-33) in view of PG’485. 
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.
Response to Arguments
Applicant’s arguments to the art rejection to Claims 2-7, 17-20, 23-24, and 26-27 have been considered but they are moot in view of the new ground rejection as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734